 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of July 8, 2014
(the “Effective Date”), by and among Mandalay Digital Group, Inc., a Delaware
corporation (the “Company”), and Andrew Schleimer (the “Executive”). Executive’s
employment shall commence on July 8, 2014 (the “Start Date”). In consideration
of the mutual covenants contained in this Agreement, the Company and the
Executive agree as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company on the terms and conditions set forth in
this Agreement.

 

2. Capacity. The Executive shall serve the Company as its Executive Vice
President, and shall report directly to the Chief Executive Officer and, as
requested by the Board of Directors of the Company (“Board of Directors”), to
the Board of Directors. As Executive Vice President, the Executive shall be
responsible for the general supervision, management and control of such
strategic, investor relations and operational aspects and functions of the
Company’s and its subsidiaries’ businesses as shall be assigned to him by the
Chief Executive Officer and the Board of Directors. In addition, the Company’s
Board of Directors may after discussion with and notice to Executive, change or
augment Executive’s duties to include such executive finance and accounting
responsibilities as the Board of Directors deems necessary. At the reasonable
request of the Board of Directors, the Executive shall provide services to
subsidiaries and affiliates of the Company, without additional compensation
becoming payable. Executive represents he is and at all times during the Term
and, if applicable, Extended Term (each as defined below) will be legally
present and entitled to work in the United States.

 

3. Term. Subject to the provisions of Section 6, the term of employment pursuant
to this Agreement shall be two (2) years, i.e., twenty-four (24) calendar months
from the Start Date, (the “Term”); provided, however that (i) at the Company’s
sole option, exercised by written notice given by the Company at least thirty
(30) calendar days before the end of the original Term, the original Term shall
be extended by an additional twelve (12) calendar months starting from the date
that would otherwise have been the end of the original Term (such period, the
“Extended Term”) and (ii) at the Executive’s sole option, exercised by written
notice given by Executive at least thirty (30) calendar days before the end of
the original Term if the performance criteria set forth in Schedule A have been
satisfied not later than the date of such notice, the original Term shall be
extended by the Extended Term.

 

4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

 

(a) Salary. For all services rendered by the Executive under this Agreement, the
Company shall pay the Executive an annual salary (the “Salary”) at the annual
rate of Three Hundred Thousand Dollars ($300,000); provided, that during any
Extended Term, the Salary shall be at the annual rate of Three Hundred and Fifty
Thousand Dollars ($350,000). The Executive’s Salary shall be payable in periodic
installments in accordance with the Company’s usual practice for its employees,
but in no event less than monthly over the year in which the Salary is earned.

 

(b) Annual Bonus. While he is employed as Executive Vice President, the
Executive shall be entitled to be paid an annual incentive bonus in cash in an
amount of up to fifty percent (50%) of the Executive’s Salary subject to
satisfaction of performance-related milestones specified on Schedule B hereto.
All bonus amounts under this subsection shall (i) be paid within thirty (30)
days after the criteria are determined for the applicable yearly period (or if
applicable, stub period) in the manner described in Schedule B, (but in no event
later than the fifteenth (15th) day of the third (3rd) month (i.e., 2½ months)
after the later of the end of the calendar year or the Company’s fiscal year in
which the yearly period (or if applicable, stub period) ends) and (ii) be
conditioned on Executive being employed throughout the entire yearly period (or
if applicable, stub period) with respect to which the bonus is determined.

  

(c) Regular Benefits. The Executive shall also be entitled to participate in any
qualified retirement plans, deferred compensation plans, stock option and
incentive plans, stock purchase plans, group and executive medical insurance
plans (i.e., coverage for the Executive and family; if such medical insurance
plans are not currently available due to the place of Executive’s current
residence, the Company shall make available a commercially reasonable
alternative medical insurance plan), life insurance plans, disability income
plans, retirement plans, vacation plans, expense reimbursement plans and other
benefit plans which the Company may from time to time have in effect for any,
all or most of its senior executives (collectively “Company Benefit Plans”).
Such participation shall be subject to the terms of applicable plan documents,
generally applicable policies of the Company, applicable law and the discretion
of the Board of Directors, the Compensation Committee or any administrative or
other committee provided for in or contemplated by any such plan. Nothing
contained in this Agreement shall be construed to create any obligation on the
part of the Company to establish any such plans or to maintain the effectiveness
of any such plans which may be in effect from time to time.

 



1

 

 

(d) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable expenses incurred by the Executive in performing
services during the Term (and if applicable, Extended Term), in accordance with
the Company’s policies and procedures for its senior executive officers, as in
effect from time to time, including, but not limited to, business class air
travel (or, if unavailable, first class), meals and entertainment, fuel costs
for transportation, wireless mobile communications, and personal computer
equipment. The Company shall also reimburse the Executive for the reasonable and
documented expense that the Executive incurs in the period from the Start Date
through September 30, 2014, for renting and operating the office in New York
City that he rented while serving as a consultant to the Company, and the Chief
Executive Officer of the Company will determine, in his sole discretion, whether
the Company will reimburse any such expenses incurred after September 30, 2014.

 

(e) Stock Option Grant. On the Start Date, the Company shall grant the Executive
options to purchase 300,000 shares of common stock of the Company at an exercise
price equal to the closing price of the Company’s common stock on the Nasdaq
Capital Market on the Start Date (or if the Start Date is not a trading day, on
the next trading day after the Start Date) under a shareholder-approved equity
incentive plan, subject to the terms and conditions specified in Company’s
standard stock option agreement in substantially the form of Schedule C hereto
(“Option Agreement”). The terms of the plan and the Option Agreement are hereby
incorporated by reference into this Agreement. These options shall vest over
four years (“Option Agreement Term”) as follows: (i) 75,000 options shall vest
on the one year anniversary of the Start Date; (ii) the remaining 225,000
options shall vest monthly at a rate of 6,250 per month from months 13 to month
48 of the Option Agreement Term; and (iii) during the Option Agreement Term, any
and all unvested options shall vest immediately upon the sale of all or
substantially all of the assets of the Company, upon the merger or
reorganization of the Company following which the equity holders of the Company
immediately prior to the consummation of such merger or reorganization
collectively own less than 50% of the voting power of the resulting entity, or
upon the sale of equity securities of the Company representing 50% or more of
the voting power of the Company or 50% or more of the economic interest in the
Company in a single transaction or in a series of related transactions (i.e., a
“Change of Control”).

 

(f) Exclusivity of Salary and Benefits. The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement for
services rendered by the Executive to the Company during the Term or any
Extended Term.

 

5. Extent of Service. During the Executive’s employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Chief
Executive Officer and Board of Directors, devote the Executive’s full business
time, best efforts and business judgment, skill and knowledge to the advancement
of the Company’s interests and to the discharge of the Executive’s duties and
responsibilities under this Agreement. The Executive shall not engage in any
other business activity, except as may be approved by the Board of Directors;
provided, however, that nothing in this Agreement shall be construed as
preventing the Executive from:

 

(a) investing the Executive’s personal assets in any non-competitive business
enterprise, company or other entity in such form or manner as shall not require
any material personal time commitment on the Executive’s part in connection with
the operations or affairs of such other enterprise, company or other entity in
which such investments are made;

 

(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement; or

 

(c) receiving compensation from Rock Garden Media, Inc. (“Rock Garden”) for
services rendered by the Executive to Rock Garden before the Start Date, or
performing de minimis services for Rock Garden during the Term or any Extended
Term that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

 



2

 

 

6. Termination. Notwithstanding the provisions of Section 3, the Executive’s
employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6. For purposes of this Agreement, the
date of the Executive’s termination (the “Termination Date”) shall mean the date
of the Executive’s “separation from service” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

(a) Termination by the Company for Cause. The Executive’s employment under this
Agreement may be terminated for Cause without liability on the part of the
Company (except only to pay those specific amounts set forth in Section 7(c))
effective immediately upon approval of the Board of Directors and written notice
to the Executive. The following shall constitute “Cause” for such termination:

 

(i) any act committed by the Executive against the Company or any of its
affiliates which involves fraud, willful misconduct, gross negligence or refusal
to comply with the reasonable, legal and clear written instructions given to him
by the Board through Board action that do not violate this Agreement; provided,
however, that Executive shall have a period of 15 days to cure such conduct
after written reasonably specific notice thereof, unless such conduct is not (as
in the case of fraud or willful misconduct) reasonably curable. For purposes of
the foregoing sentence, no act, or failure to act, on Executive's part shall be
considered “willful” unless the Executive acted, or failed to act, in bad faith
or without reasonable belief that his act or failure to act was in the best
interest of the Company or any subsidiary; or

 

(ii)         the conviction of the Executive of, or indictment (or procedural
equivalent, or guilty plea or plea of nolo contender) of the Executive for (A) a
felony or (B) any misdemeanor involving moral turpitude where the circumstances
reasonably would have a negative impact on the Company, deceit, dishonesty or
fraud; provided, however, that Executive shall have a period of 15 days to cure
such conduct after written reasonably specific notice thereof, unless such
conduct (as in the case of dishonesty or fraud) is not reasonably curable; or

 

(iii) material breach of this Agreement; provided, however, that Executive shall
have a period of 15 days to cure such conduct after written reasonably specific
notice thereof, unless such conduct is not reasonably curable.

 

(b) Termination by the Company Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 7(b), the Executive’s employment under
this Agreement may be terminated by the Company, without Cause, upon not less
than fifteen (15) days’ prior written notice to the Executive.

 

(c) Death. The Executive’s employment with the Company shall terminate
automatically upon his death.

 

(d) Disability. If the Executive shall become Disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation, the
Board of Directors may remove the Executive from any responsibilities and/or
reassign the Executive to another position with the Company for the remainder of
the Term (and if applicable, Extended Term) or during the period of such
Disability. Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Company’s
policies) and benefits under Section 4 of this Agreement (except to the extent
that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of time equal to twelve (12) months payable
at the same time as such amounts would otherwise have been paid to the Executive
had he continued in his current capacity. If the Executive is unable to perform
substantial services of any kind for the Company during this period, such period
shall be considered a paid leave of absence and the Executive shall have the
contractual right to return to employment at any time during such period. If the
Executive’s Disability continues beyond such twelve (12) month period, the
Executive’s employment may be terminated by the Company by reason of Disability
at any time thereafter. For purposes hereof, the term “Disabled” or “Disability”
shall mean a written determination that the Executive, as certified by at least
two (2) duly licensed and qualified physicians, one (1) approved by the Board of
Directors of the Company and one (1) physician approved by the Executive (the
“Examining Physicians”), or, in the event of the Executive’s total physical or
mental disability, the Executive’s legal representative, that the Executive
suffers from a physical or mental impairment that renders the Executive unable
to perform the Executive’s regular personal duties under this Agreement and that
such impairment can reasonably be expected to continue for a period of six (6)
consecutive months or for shorter periods aggregating one hundred eighty (180)
days in any twelve (12) month period; provided, however, that the Executive’s
primary care physician may not serve as one of the Examining Physicians without
the consent of the Company and the Executive (or the Executive’s legal
representation). The Executive shall cooperate with any reasonable request of a
physician to submit to a physical examination for purposes of such
certification. Nothing in this Section 6(d) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 



3

 

 

(e) Termination by the Executive for Good Reason. Subject to the payment of
Termination Benefits pursuant to Section 7(b), the Executive’s employment under
this Agreement may be terminated by the Executive for Good Reason. For purposes
of this Agreement, “Good Reason” shall be present where Executive gives notice
to the Board of Directors of his voluntary resignation within thirty (30) days
after the occurrence of any of the following, without Executive’s written
consent: (i) breach by the Company of the insurance or indemnification
provisions herein or in the related indemnification agreement in substantially
the form of Schedule D, or failure of the Company to pay or cause to be paid or
delivered any amounts or options due Executive when due under the terms and
conditions hereunder, in each case subject to a fifteen (15) day cure period by
the Company following reasonably specific written notice by the Executive; (ii)
the Executive’s not reporting directly to the Chief Executive Officer of the
Company, subject to a thirty (30) day cure period by the Company following
reasonably specific written notice by the Executive, unless the sole reason for
such failure to report to the Chief Executive Officer is that a Change of
Control occurred and as a result the Executive’s reporting structure in the
buyer’s organization puts Executive at effectively the same or higher level of
overall responsibility and authority (comparing the positions in each
organization) as was the case immediately prior to such Change of Control, as
reasonably determined by the Board prior to such Change of Control; or (iii)
material diminution in Executive’s position, duties, authority or
responsibility, without Cause, subject to a thirty (30) day cure period by the
Company following reasonably specific written notice by the Executive. If the
Executive fails to resign within sixty (60) days after the expiration of the
applicable cure period, then such event will not be a basis to resign for Good
Reason.




 


(f) Termination by the Executive without Good Reason. The Executive may
terminate his employment under this Agreement without Good Reason upon not less
than forty five (45) days’ prior written notice to the Company.

 

(g) Termination by the Company due to Relocation. The Company may, in its
discretion but after consultation with and a recommendation from the Chief
Executive Officer, in good faith designate a location for Executive’s principal
place of business services to the Company in the United States (the “Place of
Business”) and shall promptly notify Executive of such designation. If Executive
has not, in the good faith determination of the Company, substantially completed
the relocation of his primary personal residence to a location within 75 miles
of such Place of Business within 180 days of notification of the Place of
Business (unless such residence is already within such radius of the Place of
Business), then, subject to the payment of those specific amounts set forth in
Section 7(c), the Executive’s employment under this Agreement may be terminated
by the Company upon prior written notice to the Executive. Upon notification of
the Place of Business, the Company shall pay Executive a non-accountable $37,500
relocation payment (which, for clarity is payable only if a relocation actually
is required, and the Place of Business designated is not already within 75 miles
of Executive’s then current permanent residence), which Executive shall (i)
permanently retain if he has substantially completed the relocation in the
manner and time described above or (ii) promptly repay to the Company without
interest if he has not so completed the relocation in the manner and time
described above.

 

7. Compensation Upon Termination.

 

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason during or upon expiration of the Term (and if
applicable, Extended Term), the Company shall pay or provide to the Executive
(or to his authorized representative or estate) (i) any earned but unpaid Salary
payable on the Termination Date, (ii) accrued bonuses for a previously completed
yearly or stub measurement period (for avoidance of doubt, no pro-rata bonus is
payable under this clause, but only a bonus for a previously completed yearly or
stub measurement period) earned but not yet paid, payable at the same time such
amounts would otherwise have been paid to the Executive, (iii) any unpaid
expense reimbursements, payable in accordance with the Company’s reimbursement
policies, (iv) any accrued but unused vacation, payable on the Termination Date,
and (v) any vested benefits the Executive may have under any of the Company
Benefit Plans, payable as specified in the applicable plan documents
(collectively, the “Accrued Compensation”).

 



4

 

 

(b) Termination by the Company Without Cause or by the Executive for Good
Reason. In the event of termination of the Executive’s employment with the
Company pursuant to Section 6(b) or 6(e) above prior to the expiration of the
Term (and if applicable, Extended Term), and subject to the Executive’s
execution and delivery of a release of any and all legal claims in a form
satisfactory to the Company within forty-five (45) days of the Termination Date
(the “Release Period”), the Company shall provide to the Executive, in addition
to the Accrued Compensation, the following termination benefits (“Termination
Benefits”) effective as of the final day of the Release Period:

 

(i) continuation of the Executive’s Salary at the rate and in accordance with
the Company’s payroll practices then in effect pursuant to Section 4(a); and

 

(ii) continuation of any executive health and group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), subject to payment of premiums by the Company to the extent
that the Company was covering such premiums as of the Termination Date (if
permitted by law without violation of applicable discrimination rules, or, if
not, the equivalent after-tax value payable as additional severance at the same
time such premiums are otherwise payable);

 

(iii) a pro-rata annual bonus through the Termination Date, as reasonably
determined by the Compensation Committee applying the applicable standards in
Schedule B and paid at the same time as the bonus would otherwise be payable
under Section 4(b); and

 

(iv) acceleration of vesting of the options granted under this Agreement on a
pro-rata basis as if the vesting schedule had been monthly rather than annual,
advanced to the next month.

 

The Termination Benefits set forth in subsections 7(b)(i) and (ii) and above
shall continue effective for the remainder of the original Term (and if
applicable, Extended Term) as in effect prior to the termination (the
“Termination Benefits Period”); provided, however, that in the event that the
Executive commences any employment during the Termination Benefits Period, the
benefits provided under Section 7(b)(ii) shall cease effective as of the date
Executive qualifies for group health plan benefits in his new employment. The
Company’s liability for Salary continuation pursuant to Section 7(b)(i) shall
not be reduced by the amount of any severance pay paid to the Executive pursuant
to any severance pay plan or stay bonus plan of the Company. Notwithstanding the
foregoing, nothing in this Section 7(b) shall be construed to affect the
Executive’s right to receive COBRA continuation entirely at the Executive’s own
cost to the extent that the Executive may continue to be entitled to COBRA
continuation after Company-paid premiums cease. The Executive shall be obligated
to give prompt notice of the date of commencement of any employment during the
Termination Benefits Period and shall respond promptly to any reasonable
inquiries concerning any employment in which the Executive engages during the
Termination Benefits Period.

 

The Company acknowledges and agrees that under certain circumstances involving
the termination of the Executive’s employment and/or a Change of Control
transaction involving the Company, the Executive shall be entitled to
accelerated vesting on his options to purchase shares of capital stock of the
Company, all to the extent provided in that certain Stock Option Agreement
referred to in Section 4(e) hereof.

 

Any Section 409A payments which are subject to execution of a waiver and release
which may be executed and/or revoked in a calendar year following the calendar
year in which the payment event (such as termination of employment) occurs shall
commence payment only in the calendar year in which the Release Period ends as
necessary to comply with Section 409A.

 



5

 

 

The Company shall provide the release required by this Section prior to or upon
the Executive’s termination of employment.

 

(c) Termination by Reason of Cause, Death, Disability, Voluntary Termination by
the Executive, Failure to Relocate or Expiration of Term. If the Executive’s
employment is terminated for any reason other than (i) by the Company without
Cause under Section 6(b) or (ii) by the Executive for Good Reason under Section
6(e), the Company shall have no further obligation to the Executive other than
payment of his Accrued Compensation.

 

8. Confidential Information, Nonsolicitation and Cooperation.

 

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means proprietary information of the Company which is of value to
the Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include (i)
information in the public domain, unless due to breach of the Executive’s duties
under Section 8(b), or (ii) information obtained in good faith by the Executive
from a third party who was lawfully in possession of such information and not
subject to an obligation of confidentiality owed to the Company.

 

(b) Duty of Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after
termination, the Executive will keep in strict confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except (i) as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company or (ii) as may be required in response to a valid order by a court or
other governmental body or as otherwise required by law (provided that if the
Executive is so required to disclose the Confidential Information, the Executive
shall (i) immediately notify the Company of such required disclosure
sufficiently in advance of the intended disclosure to permit the Company to seek
a protective order or take other appropriate action, and (ii) cooperate in any
effort by the Company to obtain a protective order or other reasonable assurance
that confidential treatment will be afforded the Confidential Information).

 

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company (except for
documents provided to the Executive (i) concerning his compensation or his
participation in Company Benefit Plans or (ii) in connection with his ownership
of Company stock), or are produced by the Executive in connection with the
Executive’s employment, will be and remain the sole property of the Company. The
Executive will return to the Company all such materials and property as and when
requested by the Company. In any event, the Executive will return all such
materials and property immediately upon termination of the Executive’s
employment for any reason. The Executive will not retain with the Executive any
such material or property or any copies thereof after such termination.

 

(d) Nonsolicitation. During the Term (and if applicable, Extended Term) and for
one (1) year thereafter, the Executive (i) will refrain from directly or
indirectly employing, attempting to employ, recruiting or otherwise soliciting,
inducing or influencing any person to leave employment with the Company (other
than subordinate employees whose employment was terminated in the course of the
Executive’s employment with the Company); and (ii) will refrain from soliciting
or encouraging any customer or supplier to terminate or otherwise modify
adversely its business relationship with the Company. The Executive understands
that the restrictions set forth in this Section 8(d) are intended to protect the
Company’s interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.

 



6

 

 

(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party, including under any
non-competition agreement, invention or confidentiality agreement, with a former
employer, client or any other person or entity. In the Executive’s work for the
Company, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party. Further, the
Executive agrees to indemnify the Company for any loss, including, but not
limited to, reasonable attorneys’ fees and expenses, that the Company may incur
based upon or arising out of the Executive’s breach of this subsection.

 

(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate reasonably with requests from the
Company, or the Company’s legal counsel, in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company, provided, however,
this obligation does not apply after the Executive ceases employment with the
Company to any claim or action by the Company against the Executive, or any
claim or action by the Executive against the Company. Such cooperation shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f), and if the Executive spends more than four (4) hours in any
calendar month in performance of these obligations, the Company shall pay the
Executive $500 per hour for each part of an hour over four (4) hours in such
calendar month.

 

(g) Intellectual Property. Except as provided under Section 2870 of the
California Labor Code (a copy of which is attached as Schedule E), the Company
shall be the sole owner of all the products and proceeds of Executive’s services
hereunder, including, without limitation, all materials, ideas, concepts,
formats, suggestions, developments, and other intellectual properties that
Executive may acquire, obtain, develop or create in connection with his services
hereunder and during the Term (and if applicable, Extended Term), free and clear
of any claims by Executive (or anyone claiming under Executive) of any kind or
character whatsoever (other than Executive’s rights and benefits hereunder).
Executive shall, at the request of the Company, execute as of the Start Date, an
Employee Confidential Information, Non-Solicitation and Invention Assignment
Agreement and any other such assignments, certificates or other instruments as
the Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend the Company’s right,
title and interest in and to any such products and proceeds of Executive’s
services hereunder.

 

(h) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages may be an inadequate remedy for any such breach. Accordingly, as
further set forth in Section 9 of this Agreement, the Executive agrees that if
the Executive breaches, or proposes to breach, any portion of this Agreement,
the Company shall be entitled, in addition to all other remedies that it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damage to the Company and
without the need to post a bond or other security.

 

9. Arbitration of Disputes. Executive (hereinafter in this Section 9 “you”)
agrees that to the fullest extent permitted by law, any and all controversies,
claims, or disputes between you and the Company (or between you and any present
or former employee, officer, director, agent, or benefit plan of the Company in
their capacity as such or otherwise) arising out of, relating to, or resulting
from your employment with the Company or the termination of your employment with
the Company will be resolved by final and binding arbitration. Claims subject to
arbitration include, without limitation, any claims under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Family and Medical Leave Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Health Insurance Portability and
Accountability Act of 1996, the Federal Occupational Safety and Health Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Labor Code, and any other statutory or common-law claims.
However, claims for unemployment benefits, workers’ compensation claims, and
claims under the National Labor Relations Act will not be subject to
arbitration. In addition, either party may seek provisional remedies pursuant to
California Code of Civil Procedure § 1281.8(b). There will be no right or
authority for any claim subject to arbitration to be heard or arbitrated on a
class or collective basis, as a private attorney general, or in a representative
capacity on behalf of any other person or entity.

 



7

 

 

You agree that any arbitration will be administered by JAMS (or other mutually
agreeable alternative dispute resolution service) in accordance with its
Employment Arbitration Rules & Procedures and subject to JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness (the “JAMS
Rules”), a copy of which Rules can be found at www.jamsadr.com or obtained from
Human Resources. A neutral arbitrator with experience in arbitrating employment
disputes will be chosen by mutual agreement of the parties; however, if the
parties are unable to agree upon an arbitrator within a reasonable period of
time, then a neutral arbitrator will be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the JAMS Rules. The
arbitrator will have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this agreement to
arbitrate. The arbitrator may not consolidate more than one person’s claim, and
may not otherwise preside over any form of a representative, collective or class
proceeding. The parties will be permitted to conduct discovery as provided by
California Code of Civil Procedure § 1283.05. The arbitrator will prepare a
written decision containing the essential findings and conclusions on which the
award is based, and will apply the same substantive law with the same statutes
of limitation that would apply if the claims were brought in a court of law. The
arbitrator’s decision must be issued no later than thirty (30) days after a
dispositive motion is heard and/or an arbitration hearing has been completed.
The arbitrator’s decision will be final and binding upon the parties and will be
enforceable in any court having jurisdiction thereof. The arbitrator will have
the authority to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. The arbitrator will
have the authority to award any remedies, including attorneys’ fees and costs,
available under applicable law.

 

All arbitration hearings under this arbitration agreement will be conducted in
Los Angeles, California, unless otherwise agreed by the parties. The arbitration
provisions of this agreement will be governed by the Federal Arbitration Act. In
all other respects, this arbitration agreement will be construed in accordance
with the laws of the State of California, without reference to conflicts of law
principles.

 

You will be required to pay an arbitration fee to initiate any arbitration equal
to what you would be charged as a court filing fee for a first appearance. Where
you are asserting a claim under a state or federal statute prohibiting
discrimination in employment, a public policy claim arising under a statute, or
where as otherwise required by applicable law to achieve the enforceability of
this Agreement, the Company will pay the costs and fees charged by the
arbitrator and JAMS (or other mutually selected alternative dispute resolution
service) to the extent such costs would not otherwise be incurred in a court
proceeding. In all other circumstances, you and the Company agree to split
equally the fees and administrative costs charged by the arbitrator and the
alternative dispute resolution service being utilized. Each party will bear its
own costs and attorneys’ fees, unless a party prevails on a statutory claim and
the statute provides that the prevailing party is entitled to payment of its
attorneys’ fees. In that case, the arbitrator may award reasonable attorneys’
fees and costs to the prevailing party as provided by law.

 

Either you or the Company may bring an action in court to compel arbitration
under this arbitration agreement and to enforce an arbitration award or for a
provisional remedy pursuant to California Code of Civil Procedure §1281.8(b).
Nothing in this agreement should be construed to prevent either party's ability
to seek a provisional remedy, including a preliminary injunction, as permitted
by JAMS Employment Arbitration Rules (including but not limited to Rule 34) or
California Code of Civil Procedure Section 1281.8. Otherwise, neither party will
initiate or prosecute any lawsuit or claim in any way related to any arbitrable
claim including, without limitation, any claim as to the making, existence,
validity, or enforceability of this arbitration agreement.

 



8

 

 

If one or more of the provisions in this arbitration agreement are deemed
unenforceable, such provision, or provisions, will be enforced to the greatest
extent permitted by law and the remaining provisions will continue in full force
and effect. The parties’ obligations under this arbitration agreement will
survive the termination of your employment relationship with the Company.

 

YOU UNDERSTAND AND AGREE THAT THIS ARBITRATION AGREEMENT CONSTITUTES A WAIVER OF
THE RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
ARBITRATION AGREEMENT. YOU AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES WILL
BE RESOLVED BY A JURY TRIAL. YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN
THE OPPORTUNITY TO DISCUSS THIS ARBITRATION AGREEMENT WITH YOUR LEGAL COUNSEL
AND HAVE AVAILED YOURSELF OF THAT OPPORTUNITY TO THE EXTENT YOU WISH TO DO SO.

 

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and discussions between the parties with respect to any related
subject matter. The parties previously entered into a Consulting Agreements
dated October 1, 2013 (the “Consulting Agreement”). The Company and the
Executive agrees that all of the provisions of the Consulting Agreement
terminate, without fault or liability to any party, on the Start Date, except
(i) the confidentiality, intellectual property, indemnification, and dispute
resolutions terms therein continue to apply in accordance with their terms and
(ii) for the Company’s obligation to pay fees and expenses for the period
between July 1, 2014 and the Start Date pursuant to the Consulting Agreement
(the “July Obligations”), and that all consulting fees due thereunder have been
paid in full and that no future compensation will be due thereunder, except for
the July Obligations. Nothing herein affects the equity granted under the
Consulting Agreement or under any other equity award agreement between the
parties, e.g., 200,000 unrestricted shares of Company stock and vested options
to purchase 60,000 shares of Company stock, or any related rights and
obligations in connection with such equity grants.

 

11. Assignment; Successors and Assigns, etc. Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; but the Company may assign its rights under this Agreement without the
consent of the Executive, in the event that the Company shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity, in which event the Company will obtain a written confirmation
of the assumption of the Company’s obligation hereunder for the benefit of the
Executive. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

 

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the Executive’s last residential address the Executive has filed in writing with
the Company or, in the case of the Company, at its main offices, attention of
the Chairman of the Board, and shall be effective on the date of delivery in
person or by courier or three (3) days after the date mailed.

 



9

 

 

15. Third Party Beneficiary; Amendment. The Executive and the Company
acknowledge and agree that no third party shall have any rights or benefits
under this Agreement. This Agreement may be amended or modified only by a
written instrument signed by the Executive and the Company.

 

16. Governing Law. This contract has been entered into in the State of
California and shall be construed under and be governed in all respects by the
laws of the State of California, without giving effect to the conflict of laws
principles of such state; provided, however, that the indemnification agreement
referred to in Section 18 shall be governed by the laws of the State of
Delaware.

 

17. Counterparts. This Agreement may be executed in any number of original,
facsimile or other electronic counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

18. Indemnification. Company and Executive shall enter that Indemnification
Agreement in substantially the form of Schedule D on the date hereof.

 

19. Directors’ and Officers’ Insurance. As soon as reasonably practicable
following the Effective Date, the Company shall obtain (if it does not already
have) and continually maintain (including by obtaining renewals or replacement
policies from the same or other insurers) during the Term (and if applicable,
Extended Term) directors’ and officers’ insurance from a reputable insurance
company with such coverage amounts and policy terms as is customary for public
companies with market valuations similar to the Company, as determined by the
Company’s Board of Directors.

 

20. Withholding Obligations. The Company, or any other entity making a payment,
may withhold and make such deductions from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
or deducted from time to time pursuant to any applicable law, governmental
regulation and/or order.

 

21. Section 954 of the Dodd Frank Act. This Agreement and all other compensation
of Executive are intended to comply with the “clawback obligations” of Section
954 of the Dodd Frank Act (including the related regulations, “Section 954”). If
the Company’s financial statements must be restated, to the extent and only to
the extent required by Section 954 (if applicable), the Company shall be
entitled to recover from Executive, and Executive agrees to promptly repay, any
incentive-based compensation which would not have been earned under the restated
financial statements.

 

22. Section 409A Compliance. Unless otherwise expressly provided, any payment of
compensation by the Company to the Executive, whether pursuant to this Agreement
or otherwise, shall be made no later than the fifteenth (15th) day of the third
(3rd) month (i.e., 2½ months) after the later of the end of the calendar year or
the Company’s fiscal year in which the Executive’s right to such payment vests
(i.e., is not subject to a “substantial risk of forfeiture” for purposes of
Section 409A). Each payment and each installment of any bonus or severance
payments provided for under this Agreement shall be treated as a separate
payment for purposes of application of Section 409A. To the extent any amounts
payable by the Company to the Executive constitute “nonqualified deferred
compensation” (within the meaning of Section 409A) such payments are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A. No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A and the Executive shall have no
discretion with respect to the timing of payments except as permitted under
Section 409A. In the event that the Executive is determined to be a “key
employee” (as defined and determined under Section 409A) of the Company at a
time when its stock is deemed to be publicly traded on an established securities
market, payments determined to be “nonqualified deferred compensation” payable
upon separation from service shall be made no earlier than (a) the first (1st)
day of the seventh (7th) complete calendar month following such termination of
employment, or (b) the Executive’s death, consistent with the provisions of
Section 409A. Any payment delayed by reason of the prior sentence shall be paid
out in a single lump sum at the end of such required delay period in order to
catch up to the original payment schedule. All expense reimbursement or in-kind
benefits subject to Section 409A provided under this Agreement or, unless
otherwise specified in writing, under any Company program or policy, shall be
subject to the following rules: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided during one calendar year may not
affect the benefits provided during any other year; (ii) reimbursements shall be
paid no later than the end of the calendar year following the year in which the
Executive incurs such expenses, and the Executive shall take all actions
necessary to claim all such reimbursements on a timely basis to permit the
Company to make all such reimbursement payments prior to the end of said period,
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iv) the expenses must be
incurred, or in-kind benefits provided, during the lifetime of the Executive,
unless this Agreement or a Company program or policy provides a shorter period.
The Executive shall be responsible for the payment of all taxes applicable to
payments or benefits received from the Company. It is the intent of the Company
that the provisions of this Agreement and all other plans and programs sponsored
by the Company be interpreted to comply in all respects with Section 409A;
provided, however, the Company shall have no liability to the Executive, or any
successor or beneficiary thereof, in the event taxes, penalties or excise taxes
may ultimately be determined to be applicable to any payment or benefit received
by the Executive or any successor or beneficiary thereof.

 



10

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and by the
Executive as of the Effective Date.

 

 



  EMPLOYER         Mandalay Digital Group, Inc., a Delaware corp.              
By: /s/ Jeffrey Karish   Its: Chair, Compensation Committee

 

 







  EXECUTIVE             /s/ Andrew Schleimer   Name: Andrew Schleimer

 





11

 

 

SCHEDULE A

EXTENDED TERM CRITERIA

 

The criteria necessary to extend the term shall be established by the
Compensation Committee within six (6) months of the Start Date, such criteria to
be established only after good faith consultation and discussion with the
Executive.

 



12

 

 

SCHEDULE B

 

1)BONUS CRITERIA: While he is employed as Executive Vice President, or in any
other officer position, the Executive shall be entitled to be paid an annual
incentive bonus in cash in an amount of up to fifty percent (50%) of the
Executive’s Salary for the applicable measurement period (the “Bonus
Opportunity”), subject to satisfaction of performance-related milestones as set
forth below:

 

a.Definitions:

 

i.Stub Period: The period from the Start Date through March 31, 2015 (for the
avoidance of doubt, any bonus shall be paid on a pro rata basis)

 

ii.Year 1 Period: April 1, 2015 through March 31, 2016

 

iii.Year 2 Period: April 1, 2016 through remainder of the Term, including any
extensions thereof

 

iv.Adjusted EBITDA: Adjusted EBITDA is as defined in the Company’s 2015
“guidance EBITDA” as presented by management and approved by the Audit Committee
on May 1, 2014..

 

v.Stub-Year Revenue and Adjusted EBITDA: Means the Company’s existing internal
revenue and Adjusted EBITDA targets for the Stub Year, as most recently approved
by the Board prior to the date hereof, each multiplied by a fraction, the
numerator of which is the number of days from the Start Date through March 31,
2015 and the denominator of which is 365. If the Company completes an
acquisition or disposition during the Stub Year, then the Stub-Year Revenue and
Adjusted EBITDA targets shall be adjusted by the Compensation Committee, only
after good faith discussion and consultation with the Executive, to take into
account the expected effects of such transaction on the Company’s revenue and
Adjusted EBITDA.

 

vi.Year 1/Year 2 Targets: Means such annual revenue and Public Earnings Measure
(as defined below) targets for Year 1 and Year 2, as applicable, established by
the Compensation Committee only after good faith discussion and consultation
with the Executive; provided, if at the time of determination of the targets for
Year 2 the remaining term is less than 12 months, then the Year 2 target shall
be appropriately pro-rated. The applicable targets for Year 1 and Year 2 shall
be determined not later than 30 days before the start of each such year. If the
Company completes an acquisition or disposition during Year 1 or Year 2, then
the Year 1/Year 2 Targets shall be adjusted by the Compensation Committee, only
after good faith discussion and consultation with the Executive, to take into
account the expected effects of such transaction on the Company’s revenue and
Public Earnings Measure. “Public Earnings Measure” means the non-GAAP measure of
consolidated Company earnings, such as EBITDA or an adjusted EBITDA measure,
that the Compensation Committee determines (after good faith discussion,
consultation with, and notification to, the Executive) to be the most important
earnings measure used by the Company in its public earnings release issued most
recently prior to the date by which the Year 1/Year 2 Targets are to be
determined, as applicable.

 

b.Bonus Criteria: The criteria in (b)(i) and (ii) operate independently and
provided for separate and distinct bonus opportunities.

 

i.Company Performance. For the Stub-Period, one-half (1/2) of the applicable
Bonus Opportunity shall be deemed achieved if the Stub Year Revenue and Adjusted
EBITDA targets have been achieved. For the Year 1 and Year 2 Periods, one-half
(1/2) of the applicable Bonus Opportunity shall be deemed achieved if the Year
1/Year 2 Targets have been achieved. Achievement of targets shall be determined
promptly after the Company’s annual financial statements for the fiscal year for
the applicable period have been publicly issued and certified by the Company’s
auditors. Any interpretative issues in reconciling Adjusted EBITDA or a Public
Earnings Measure to audited numbers shall (a) be resolved as much as possible
based on the Company’s publicly filed reconciliations of the same and (b) as to
any other questions shall be determined in the reasonable discretion of the
Compensation Committee after good faith discussion with Executive.

 



13

 

 

ii.Personal Performance. There are five (5) bonus criteria for the Stub Period
and the Year 1 Period and Year 2 Period. The Compensation Committee will give
such weight to each such criteria as it deems appropriate, provided it shall not
assign a weight less than 2.5% of Salary to any criterion and the sum of all
such weights shall equal 25% of Salary. For the Stub Period, a given bonus
criterion shall be deemed met if the Compensation Committee determines that
substantial progress has been achieved toward ultimate completion of such
criterion, in light of all factors the Committee deems relevant, including a
good faith determination, after discussion with the Executive, of the time and
resources available. For the Year 1 Period or Year 2 Period, a given bonus
criterion shall be deemed met if the Compensation Committee determines the
applicable criterion has been achieved by the end of the Year 1 Period or Year 2
Period (or, in the discretion of the Committee, such criterion has been
substantially achieved in light of all factors the Committee deems relevant,
including a good faith determination, after discussion with the Executive, of
the time and resources available). If all five bonus criteria are achieved (or,
for the Stub Period, substantial progress has been achieved), the bonus for the
applicable period shall be 25% of Salary for the applicable period. If less than
5 bonus criteria are achieved (or, for the Stub Period, substantial progress has
been achieved), the bonus for the applicable period shall be the sum of the
percentages assigned for each criteria that has been achieved (up to 25%)
multiplied by Salary for the applicable period. If none are achieved (or, for
the Stub Period, no substantial progress has been achieved), then the bonus
under this section (b)(ii) for the applicable period shall be 0% of Salary for
the applicable period (it being understood that a Bonus Opportunity could still
be earned under (b)(i) if those criteria are met). The criteria shall be
detailed in a separate determination of the Compensation Committee delivered at
any time after the execution of this Agreement, and shall be materially
consistent with the following types of criteria:

 

(a) Finance/accounting team enhancements.

(b) Treasury functions.

(c) Closing enhancements.

(d) Equity capital management.

(e) Earnings release enhancements.

 

The above criteria are stated in terms of the Year 1 Period. The same criteria
shall apply to the Year 2 Period, except that references to building or
establishing shall be regarded as maintaining such achievements, with a
reasonable level of further improvement subject to available resources.

 



14

 

 

SCHEDULE C

 

MANDALAY DIGITAL GROUP, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT AND STOCK OPTION AGREEMENT

 

Name:

Andrew Schleimer

101 Warren Street, Apt.560M

New York, NY 10007

  Plan Name: Amended and Restated 2011 Equity Incentive Plan

 

Effective July 8, 2014, (“Grant Date”), you have been granted a non-qualified
stock option (the “Option”) to purchase three hundred thousand (300,000) shares
of Mandalay Digital Group, Inc. (the “Company”) common stock at an Exercise
Price of $4.11 per share pursuant to the Mandalay Digital Group, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”). Except as otherwise
defined herein, terms with initial capital letters shall have the same meanings
set forth in the Plan. A copy of the Plan is attached to this Notice and
Agreement. The terms and conditions of the Plan are incorporated herein by this
reference. For purposes of Section 2.23, the definition of Misconduct shall be
the same as the definition of “Cause” set forth in your Employment Agreement
with the Company dated July 8, 2014 (“Employment Agreement”).

 

This Option shall become vested and exercisable as follows: (i) 75,000 options
shall vest on the one year anniversary of the Start Date; and (ii) the remaining
225,000 options shall vest monthly at a rate of 6,250 per month from month 13 to
month 48 If your employment is terminated prior to the end of the four (4) year
period, this Option is exercisable only with respect to the “cumulative shares
vested” as of the date of your termination. Per the Plan, there shall be no
proportionate or partial vesting in the periods prior to each vesting date and
all vesting shall occur only on the appropriate vesting date. In addition,
accelerated vesting applies to the extent provided for in your Employment
Agreement in connection with a Change of Control (as defined therein) and
certain termination events.

 

Annex A hereto (Vesting Schedule) indicates each date upon which the Participant
shall be vested and entitled to exercise the Option with respect to the number
indicated beside that date, provided that the Participant has not suffered a
Termination of Employment prior to the applicable vesting date.

 

By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

 

Please return a signed copy of this Notice of Grant and Stock Option Agreement
to Mandalay Digital Group, Inc., and retain a copy for your records.

 

PARTICIPANT



  MANDALAY DIGITAL GROUP, INC.



Andrew Schleimer    



        /s/ Andrew Schleimer   By: /s/ Jeffrey Karish       Chair, Compensation
Committee

 



15

 

 



ANNEX A

VESTING SCHEDULE

 

Vesting Date Shares Vested Cumulative Shares Vested July 8, 2015 75,000 75,000
August 8, 2015 6,250 81,250 September 8, 2015 6,250 87,500 October 8, 2015 6,250
93,750 November 8, 2015 6,250 100,000 December 8, 2015 6,250 106,250 January 8,
2016 6,250 112,500 February 8, 2016 6,250 118,750 March 8, 2016 6,250 125,000
April 8, 2016 6,250 131,250 May 8, 2016 6,250 137,500 June 8,2018 6,250 143,750
July 8,2016 6,250 150,000 August 8, 2016 6,250 156,250 September 8, 2016 6,250
162,500 October 8, 2016 6,250 168,750 November 8,2016 6,250 175,000 December 8,
2016 6,250 181,250 January 8, 2017 6,250 187,500 February 8, 2017 6,250 193,750
March 8, 2017 6,250 200,000 April 8, 2017 6,250 206,250 May 8,2017 6,250 212,500
June 8, 2017 6,250 218,750 July 8, 2017 6,250 225,000 August 8, 2017 6,250
231,250 September 8, 2017 6,250 237,500 October 8, 2017 6,250 243,750 November
8, 2017 6,250 250,000 December 8, 2017 6,250 256,250 January 8, 2018 6,250
262,500 February 8, 2018 6,250 268,750 March 8, 2018 6,250 275,000 April 8, 2018
6,250 281,250 May 8, 2018 6,250 287,500 June 8, 2018 6,250 293,750 July 8, 2018
6,250 300,000

 



16

 

  

SCHEDULE D

 

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actually or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 



17

 

 

SCHEDULE E

[Indemnity Agreement]

 

MANDALAY DIGITAL GROUP, INC.

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the "Agreement") is made as of the date
indicated below between Mandalay Digital Group, Inc., a Delaware corporation
(the "Company"), and the undersigned individual ("You"). In consideration of
Your service to the Company or one of its subsidiaries, the Company hereby binds
itself as follows (capitalized terms are generally defined in Exhibit A to this
Agreement):

 

1.           Grant of Indemnification.

 

1.1.           Indemnification. If You become Involved in a Claim, the Company
will indemnify You, to the fullest extent permitted by law and as soon as
practicable, against any and all Losses actually and reasonably incurred by You
as a result of the Claim. The parties hereto intend that, to the extent the
indemnification expressly permitted by statute is non-exclusive, this Agreement
shall provide to the fullest extent permitted by law for indemnification in
excess of such indemnification , including, without limitation, any
indemnification provided by the Company’s articles of incorporation, bylaws,
vote of its shareholders or disinterested directors, this Agreement or
applicable law.

 

1.2.           Advancement . Until the Claim is resolved, the Company will
advance to You any and all Expenses within thirty (30) days upon receipt by the
Company of a written undertaking by You to repay all amounts so advanced if it
is ultimately determined that You were not entitled to be indemnified for such
Claim under this Agreement. Advances of Expenses shall be made without regard to
Your ability to repay such amounts and without regard to You ultimate
entitlement to indemnification under this Agreement or otherwise.

 

1.3.           Enforcement . If a written demand by You for indemnity under this
Agreement is not paid in full by the Company within sixty (60) days, You may
immediately commence arbitration against the Company to recover the unpaid
amount of Your claim, together with interest thereon. If You are successful in
whole or in part, the Company will also pay all of Your Expenses in prosecuting
that arbitration.

 

1.4.           Action by Company . Except following a Change of Control, the
requirements for advancement of Expenses will not apply to a Claim against You
brought by the Company and approved by a majority of its Board of Directors.

 

2.           Change in Control . Following a Change of Control, the Company will
advance all Expenses and indemnify You unless it receives a final court
determination or a written opinion from Independent Legal Counsel that
indemnification of the Claim is not permissible. The Company agrees to pay the
reasonable fees of Independent Legal Counsel and to fully indemnify such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or such counsel's
engagement pursuant hereto.

 

3.           Presumptions. In any proceeding to enforce this Agreement, the
burden of proof will be on the Company to prove that You may not be indemnified
for any Claim under Delaware law. The termination of any claim, whether by
judgment, order, settlement (with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not create a presumption
that You did not meet any particular standard of conduct or did have any
particular belief or that a court determined that indemnification is not
permitted by applicable law. . If making a determination with respect to
entitlement to indemnification hereunder which under this Agreement, the
articles, bylaws or applicable law requires a determination of Yours good faith
and/or whether You acted in a manner which You reasonably believed to be in or
not opposed to the best interests of the Company, the person, persons or persons
making such determination will presume that You have at all times acted in good
faith and in a manner You reasonably believed to be in or not opposed to the
best interests of the Company. Unless prohibited by law, anyone seeking to
overcome this presumption will have the burden of proof and of persuasion
.Furthermore, neither an unfavorable decision, nor the lack of any decision, by
the Company's Board of Directors, any Committee of that Board, or any counsel to
the Company regarding whether You met any particular standard of conduct or had
any particular belief shall be a defense to Your Claim or create a presumption
that You have not met any particular standard of conduct or did not have any
particular belief.

 



18

 

 

4.           Nonexclusivity . Your rights under this Agreement are in addition
to any other rights You may have under the Company's Certificate of
Incorporation, Bylaws or Delaware law or otherwise. To the extent that a change
in the Delaware law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company's Certificate of Incorporation and Bylaws and this Agreement, this
Agreement will be deemed to provide You with those greater benefits. To the
extent the Company maintains an insurance policy or policies providing
directors' and officers' liability insurance, You will be covered by such policy
or policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

 

5.           No Duplication of Payments; Subrogation . The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against You to the extent You have otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder. The Company shall be subrogated to all of Your rights
of recovery to the extent of any payment made to You. You agree to execute all
papers required and do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company to
effectively bring suit to enforce such rights.

 

6.           Selection of Counsel . In the event the Company shall be obligated
under Section 1 hereof to advance any Expenses to You, the Company shall be
entitled to assume the defense of such proceeding, with counsel approved by You
(which consent shall not unreasonably be withheld), upon the delivery to You of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by You and the retention of such counsel by the Company, the
Company shall not be liable to You under this Agreement for any fees of counsel
subsequently incurred by You with respect to the same proceeding, provided that,
(i) You shall have the right to employ Your counsel in any such proceeding at
Your expense, and (ii) the reasonable fees and expenses of Your counsel shall be
at the expense of the Company if (A) the employment of Your counsel has been
previously authorized in writing by the Company, or (B) You shall have
reasonably concluded and notified the Company in writing that there may be a
conflict of interest between either the Company and You in the conduct of any
such defense or between You and other indemnitees of the Company being
represented by counsel retained by the Company in the same proceeding.

 

7.           General .

 

7.1.           Binding Effect, Etc . This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives. This Agreement shall continue in effect regardless of
whether You continue to serve as an officer or director of the Company or of any
other enterprise at the Company's request. The Company shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

 

7.2.           Complete Agreement; Modifications . This Agreement and any
documents referred to herein or executed contemporaneously herewith constitute
the parties' entire agreement with respect to the subject matter hereof and
supersede all prior indemnification agreements between the Company and You, and
all other written and oral agreements, representations, warranties, statements,
promises and understanding, and all contemporaneous oral agreements,
representations, warranties, statements, promises and understandings, with
respect to the subject matter hereof. This Agreement may not be amended, altered
or modified except by a writing signed by both parties.

 

7.3.           Disputes .

 

7.3.1.           Governing Law; Jurisdiction . The rights and liabilities of the
parties will be governed by the laws of Delaware, regardless of the choice of
law provisions of that state or any other jurisdiction.

 



19

 

 

7.3.2.           Arbitration as Exclusive Remedy . Except for actions seeking
injunctive relief, which may be brought before any court having jurisdiction,
any claim arising out of or relating to this Agreement, including its validity,
interpretation, enforceability or breach, whether based on breach of covenant,
breach of an implied covenant or intentional infliction of emotional distress or
other tort or contract theories, which are not settled by agreement between the
parties, shall be settled by arbitration in Los Angeles County, California
before a single arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (" AAA ") then in effect. The parties
hereby agree to use their best efforts to keep all matters relating to any
arbitration hereunder confidential. Each party agrees that the arbitration
provisions of this Agreement are its exclusive remedy and expressly waives any
right to seek redress in another forum. Any arbitration shall be commenced
within forty-five (45) days, and completed within ninety (90) days, of the
appointment of the arbitrators. The parties hereby consent to the in personam
jurisdiction of the Superior Court of the State of California for purposes of
confirming any arbitration award and entering judgment thereon.

 

7.4.           Waivers Strictly Construed . With regard to any power, remedy or
right provided herein or otherwise available to any party hereunder (i) no
waiver or extension of time shall be effective unless expressly contained in a
writing signed by the waiving party; and (ii) no alteration, modification or
impairment shall be implied by reason of any previous waiver, extension of time,
delay or omission in exercise, or by another indulgence.

 

7.5.           Severability . The validity, legality or enforceability of the
remainder of this Agreement will not be affected even if one or more of the
provisions of this Agreement will be held to be invalid, illegal or
unenforceable in any respect.

 

7.6.           Contribution . To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to You
for any reason whatsoever, the Company, in lieu of indemnifying You, shall
contribute to the amount incurred by You or Your behalf, whether for Losses
and/or Expenses in connection with a Claim, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Claim in order to
reflect the relative benefits received by the Company and You as a result of the
event(s) and/or transaction(s) giving rise to such Claim; and/or the relative
fault of the Company (and its directors, officers, employees and agents other
than You) and You in connection with such event(s) and/or transaction(s). To the
fullest extent permitted by law, the Company will fully indemnify and hold You
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Company (other than You) who may be jointly liable
with You for any Loss or Expense arising from a Claim.

 

7.7.           Specific Performance; Remedies . Each party acknowledges and
agrees that the other party would be damaged irreparably if any provision of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court siting in Los Angeles,
California having jurisdiction over the parties and the matter, in addition to
any other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.

 

7.8.           Other Agreements . This Agreement is not intended to supersede or
modify any existing indemnification or similar agreement between the parties
(“Other Agreements”). In the event of any conflict between this Agreement and
any Other Agreements, You shall be entitled to, to the maximum extent permitted
by law, to elect which provision to apply without it being deemed a breach of
this Agreement or such Other Agreement.

 



20

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

DATED: July 8, 2014

 

INDEMNITEE (“You”)   MANDALAY DIGITAL GROUP, INC.             /s/ Andrew
Schleimer   /s/ Jeffrey Karish     Chair, Compensation Committee



 



21

 



 

EXHIBIT A to indemnity agreement

 

CERTAIN DEFINITIONS

 

" Change in Control " is an event which shall be deemed to have occurred if any
one or more of the following events occur: (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) hereafter becomes the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing thirty-five percent or more of Voting Securities, excluding,
however, a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or any person meeting such standard as of the
date hereof; or (ii) the individuals who on the date hereof constitute the Board
of Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company's shareholders was approved
by a vote of at least two-thirds of the directors then still in office, cease
for any reason to constitute a majority of the Board of Directors; or (iii) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent of the
total voting power of the surviving entity outstanding immediately after such
merger or consolidation or (iv) the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all the Company's assets.

 

" Claim " means (i) any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative which is
related to the fact that You are or were a director, officer, employee, agent,
trustee or fiduciary of the Company, or are or were serving at the request of
the Company as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by You in any such
capacity, or (ii) any inquiry or investigation, whether instituted by the
Company or any other party, that You in good faith believe might lead to the
institution of any such action, suit or proceeding.

 

" Expenses " means, without limitation, attorneys' fees and all other costs,
expenses and obligations paid or incurred in connection with (i) investigating,
defending, being a witness in or participating in (including on appeal), any
Claim or (ii) preparing to defend, be a witness in or participate in any Claim.

 

" Independent Legal Counsel " means an attorney or firm of attorneys selected by
You and approved by the Company (which approval shall not be unreasonably
withheld) who shall not have otherwise performed services within the last three
(3) years for the Company or for You (other than services as provided under
Section 2 of this Agreement). If You fail to select an Independent Legal Counsel
within 30 days of request by the Company, the Company may select such counsel
subject to Your reasonable approval.

 

" Involved " means involuntarily (or at the request of the Company) being or
becoming, or being threatened with becoming, a party or witness or other
participant.

 

" Losses " means expenses, judgments, fines, penalties, ERISA excise taxes and
any amounts paid in settlement (including all related interest).

 

" Voting Securities " means any securities of the Company which entitle the
holders thereof to vote generally in the election of directors.

 



22

 

 

 

